Citation Nr: 1616641	
Decision Date: 04/26/16    Archive Date: 05/04/16

DOCKET NO.  10-28 009	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased rating in excess of 10 percent for service-connected left knee patellofemoral osteoarthritis. 

2.  Entitlement to an increased rating in excess of 10 percent for service-connected right knee patellofemoral osteoarthritis.

3.  Entitlement to a total disability rating based on individual unemployability.


REPRESENTATION

Appellant represented by:	T. Edmunds Spinks, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

R. Casadei, Counsel


INTRODUCTION

The Veteran served on active duty from June 1972 to March 1974, and from February 1981 to February 1984. 

The increased rating matters on appeal come before the Board of Veterans' Appeals (Board) from a rating decision issued in March 2009 by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  This decision, in pertinent part, continued the separate 10 percent disability ratings then in effect for the Veteran's service-connected left and right patellofemoral osteoarthritis.

The Veteran is shown to have provided testimony at two hearings concerning his appealed increased rating claims.  A local hearing was conducted by a Decision Review Officer at the RO in June 2010, and the undersigned conducted a hearing in June 2013, also at the RO.  The transcripts of both hearings have been reviewed and are associated with the record.

The issues on appeal were previously remanded by the Board in February 2014 for further evidentiary development of requesting outstanding post-service treatment records, Social Security Administration (SSA) disability records, and to obtain a VA examination for the Veteran's knee disabilities.  This was accomplished, and the claims were readjudicated in a December 2015 supplemental statement of the case.  For this reason, the Board concludes that that the Board's remand orders have been substantially complied with, and it may proceed with a decision at this time.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (Fed. Cir. 2002).
This appeal was processed using the Veterans Benefits Management System (VBMS).  In evaluating this case, the Board has also reviewed the "Virtual VA" system to ensure a complete assessment of the evidence.


FINDINGS OF FACT

1.  For the entire increased rating period on appeal, the Veteran's right and left knee disabilities have been manifested by normal extension, with flexion, at worst, to 120 degrees with pain, but without lateral instability or recurrent subluxation, and without dislocation of the semilunar cartilage accompanied by frequent episodes of "locking," pain, and effusion into the joint.

2.  The Veteran does not meet the schedular criteria for consideration of a TDIU.

3.  The evidence does not show that the Veteran's service-connected disabilities alone have been, at any time during the pendency of the claim, of such severity as to preclude substantially gainful employment.


CONCLUSIONS OF LAW

1.  For the entire increased rating period on appeal, the criteria for an increased rating in excess of 10 percent for service-connected patellofemoral osteoarthritis of the left knee have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5014, 5261 (2015).

2. For the entire increased rating period on appeal, the criteria for an increased rating in excess of 10 percent for service-connected patellofemoral osteoarthritis of the right knee have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5014, 5261 (2015).

3.  The criteria for the assignment of a TDIU have not been met.  38 U.S.C.A. 
§ 1155, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.321, 3.340, 3.341, 4.16, 4.19 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating their claims for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015). 

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim and of the relative duties of VA and the claimant for procuring that evidence.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  Such notice should also address VA's practices in assigning disability evaluations and effective dates for those evaluations.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Notice should be provided to a claimant before the initial AOJ decision on a claim. 
38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004); see also Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

In a claim for an increased rating, the VCAA requires only generic notice as to the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).

Here, the RO provided notice to the Veteran in February 2008, prior to the adjudication of the claim in March 2009.  The Veteran was notified of the evidence not of record that was necessary to substantiate the claim, as well as of VA and the Veteran's respective duties for obtaining evidence.  The notice letter also informed the Veteran how disability ratings and effective dates are assigned.  Thus, the Board concludes that VA satisfied its duties to notify the Veteran.

VA satisfied its duty to assist the Veteran in the development of his claim.  Service treatment records, post-service treatment records, Social Security Administration disability record, employment records, and the Veteran's statements have been associated with the claims file, to include transcripts from the Veteran's hearings.  Further, in February 2009 and August 2014, the Veteran was provided with VA examinations and the reports have been associated with the record.  See 38 U.S.C.A. § 5103A; 38 C.F.R. §§ 3.159(c)(4), 3.326(a).  The Board finds the VA examinations were thorough and adequate and provide a sound basis upon which to base a decision with regard to the Veteran's claims for increased ratings for the service-connected knee disabilities.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The VA examiners personally interviewed and examined the Veteran, reviewed VA electronic medical records, and specifically addressed the symptoms listed in the relevant criteria in the potentially applicable diagnostic codes.  Additionally, neither the Veteran, nor his representative, has questioned the adequacy of the examinations. 

As VA satisfied its duties to notify and assist the Veteran, the Board finds that there is no further action to be undertaken to comply with the provisions of 38 U.S.C.A. 
§ 5103(a), § 5103A, or 38 C.F.R. § 3.159.

Disability Rating Laws and Regulations

Disability ratings are determined by applying a schedule of ratings that is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4 (2015).  Each disability must be viewed in relation to its history and the limitation of activity imposed by the disabling condition should be emphasized.  38 C.F.R. § 4.1 (2015).  
Examination reports are to be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of the Veteran working or seeking work.  38 C.F.R. § 4.2 (2015). 

Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7.  In cases in which a reasonable doubt arises as to the appropriate degree of disability to be assigned, such doubt shall be resolved in favor of the veteran.  38 C.F.R. § 4.3.

Where, as here, entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern, including the appropriateness of staged ratings whenever the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994); Hart v. Mansfield, 21 Vet. App. 505 (2007).  The relevant temporal focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.  See Francisco, 7 Vet. App. at 58; Hart, 21 Vet. App. at 505.  The Board has considered whether a staged rating is warranted; however, the Veteran's service-connected disabilities have not increased in severity over the course of the appeal that would warrant different ratings.

Except as otherwise provided in the rating schedule, all disabilities, including those arising from a single disease entity, are to be rated separately, and then all ratings are to be combined pursuant to 38 C.F.R. § 4.25 (2015).  Esteban v. Brown, 6 Vet. App. 259, 261 (1994).  However, the Court has interpreted 38 U.S.C.A. § 1155 as implicitly containing the concept that the rating schedule may not be employed as a vehicle for compensating a claimant twice (or more) for the same symptomatology; such a result would overcompensate the claimant for the actual impairment of the earning capacity and would constitute pyramiding of disabilities, which is cautioned against in 38 C.F.R. § 4.14 (2015).  In Esteban, the Court held that the critical element was that the symptomatology for any of the conditions was duplicative of or overlapping with the symptomatology of the other conditions.

Rating Analysis for Right and Left Knee Disabilities

The Veteran is claiming that his service-connected left and right patellofemoral osteoarthritis knee disabilities warrant a rating in excess of the currently-assigned 10 percent disability ratings.

Throughout the period in question, the Veteran's right and left knee patellofemoral osteoarthritis have been rated under 38 C.F.R. § 4.71a, Diagnostic Code 5099-5014.  See 38 C.F.R. § 4.27.  Under Diagnostic Code 5014, osteomalacia is evaluated as degenerative arthritis, on the basis of limitation of motion of the affected part.

Diagnostic Code 5010 governs arthritis due to trauma, substantiated by X-rays findings.  Diagnostic Code 5010 simply directs the rating specialist to rate in accordance with degenerative arthritis. Diagnostic Code 5003 (degenerative arthritis) rates by analogy to limitation of motion of the joint affected.  Diagnostic Code 5003 also provides a 10 percent rating where limitation of motion cannot be objectively confirmed.

For rating purposes, normal range of motion in a knee joint is from 0 to 140 degrees.  38 C.F.R. § 4.71, Plate II.

The Rating Schedule provides for ratings of 0, 10, 20, or 30 percent where there is limitation of flexion of the leg to 60, 45, 30, or 15 degrees, respectively, and for ratings of 0, 10, 20, 30, 40, or 50 percent for limitation of extension of the leg to 5, 10, 15, 20, 30, or 45 degrees, respectively.  38 C.F.R. § 4.71a, Diagnostic Codes 5260, 5261.

VA's General Counsel has held that separate ratings are available for limitation of flexion and limitation of extension under Diagnostic Codes 5260 and 5261. VAOPGCPREC 9-2004 (2004).

Diagnostic Code 5257 provides ratings of 10, 20, and 30 percent for recurrent subluxation or lateral instability of the knee which is slight, moderate, or severe, respectively.  38 C.F.R. § 4.71a, Diagnostic Code 5257.

Diagnostic Code 5258 provides a 20 percent rating may be assigned for dislocated semilunar cartilage with frequent episodes of "locking," pain, and effusion into the joint.

VA's General Counsel has held that a veteran who has arthritis and instability in his knees may receive separate ratings under Diagnostic Codes 5003 and 5257.  See VAOPGCPREC 23-97 (1997).  The VA General Counsel subsequently held that separate ratings are only warranted in these types of cases when a veteran has limitation of motion in his knees to at least meet the criteria for a zero-percent rating under Diagnostic Codes 5260 or 5261, or (consistent with DeLuca, 8 Vet. App. at 204-7 and 38 C.F.R. §§ 4.45 and 4.59) where there is probative evidence showing the veteran experiences painful motion attributable to his arthritis.  See VAOPGCPREC 9-98 (1998).

The Veteran was examined by a private orthopedist in September 2008.  There was no significant effusion present in the knees, there was good stability and he had mild patellofemoral crepitation.  Flexion was was past 120 degrees.

The evidence includes a February 2009 VA examination.  During the evaluation, the Veteran reported increased bilateral knee pain since his last VA examination in March 2006.  He also reported stiffness in both knees.  Upon physical examination, the VA examiner indicated that the Veteran had an antalgic gait, with crepitation, clicking, and snapping.  There was no evidence of grinding, instability, patellar abnormality, or meniscus abnormality.  Upon range of motion testing, right and left knee flexion was to 120 degrees and extension was to 0 degrees.  There was objective evidence of pain following repetitive motion, but no additional limitation after three repetitions.  X-ray findings showed a mild narrowing of all three compartments of both knees, with no, fracture or destruction seen. 

The Veteran was afforded another VA examination in August 2014.  During the evaluation, the Veteran reported dull pain that was intermittent and that was exacerbated by prolonged ambulation and using stairs.  He stated that he could not kneel.  The Veteran also reported that he had occasional swelling of the knee, locking, and cracking in the knees.  He also reported that his knees felt unstable, but denied any use of assistive devices to ambulate.  The Veteran also denied experiencing any flare-ups that impacted the function of the knee.  On physical examination, range of motion of the right and left knee was from 0 degrees (extension) to 125 degrees (flexion) (normal range of motion is 0 to 140 degrees).  There was no additional loss in range of motion due to pain, fatigue, weakness or lack of endurance following repetitive use.  The Veteran exhibited pain on movement following repetitive-use testing.  Right and left knee muscle strength was normal (5/5).  There was no objective evidence of instability of either knee.  The examiner also noted that the Veteran did not have a history of recurrent patellar subluxation or dislocation, meniscal condition, or surgery.

The Board has also reviewed VA treatment records, which note a history of knee pain and show use of a knee brace due to knee pain.  Records from the Social Security Administration also indicate the Veteran's history of knee pain and arthritis.  These records, however, do not contain objective testing (such as range of motion) that supports an increased evaluation.

Based on the evidence of record, the Board finds that an evaluation in excess of 10 percent for the Veteran's right and left knee disabilities is not warranted.  As mentioned above, normal range of motion in a knee joint is from 0 to 140 degrees. 38 C.F.R. § 4.71, Plate II.  In the February 2009 and August 2014 VA examinations, the Veteran had full bilateral extension. Also, flexion was, at worst, 120 degrees in both knees.  Accordingly, the Board finds that a higher initial rating in excess of 10 percent is not warranted under Diagnostic Codes 5260, 5261 for either knee.

The Board also finds that a higher or separate rating is not warranted under Diagnostic Code 5257 which provides ratings of 10, 20, and 30 percent for recurrent subluxation or lateral instability of the knee.  See 38 C.F.R. § 4.71a, Diagnostic Code 5257.  In the present case, the February 2009 and August 2014 VA examiners noted normal stability tests of both knees.  As such, the Board finds that the Veteran does not have instability of either knee and a higher or separate evaluation under Diagnostic Code 5257 is not warranted.

The Board has also considered Diagnostic Code 5258 where a 20 percent rating may be assigned for dislocated semilunar cartilage with frequent episodes of "locking," pain, and effusion into the joint.  Further consideration has been provided under Diagnostic Code 5259, where a 10 percent rating is warranted for symptomatic removal of a semilunar cartilage or meniscus.  In this case, the Veteran has not been shown to have a meniscal condition of either knee; as such, a higher or separate rating under Diagnostic Codes 5258 and 5259 is not appropriate for either knee.

The Board has also considered other Diagnostic Codes relating to the knees; however, the Board finds that they are not applicable.  For example, upon review of the claims file, the record does not demonstrate evidence of ankylosis of the knee (Diagnostic Code 5256); impairment of the tibia and fibula (Diagnostic Code 5262); or genu recurvatum (Diagnostic Code 5263).  As such, the Board finds that higher or separate ratings for each knee are not warranted under any of these Diagnostic Codes.

The Board has also considered whether a higher rating is warranted based on additional functional loss due to pain, weakness, excess fatigability, or incoordination, to include with repeated use during flare-ups.  See 38 C.F.R. 
§§ 4.40, 4.45; DeLuca, at 204-7.  During the February 2009 VA examination report, the Veteran denied bilateral knee flare-ups.  In the August 2014 VA examination, the Veteran denied experiencing any flare-ups that impacted the function of the knees.  The examiner also indicated that the Veteran was able to perform repetitive-use testing with no additional loss of motion.  Even considering the Veteran's reports of pain, bilateral extension was normal and flexion was, at worst, 120 degrees in both knees.  

For these reasons, the Board finds that the weight of the evidence is against a grant of a rating in excess of 10 percent for the right knee disability.  The Board further finds that a rating in excess of 10 percent for the left knee disability is also not warranted.  To the extent any higher level of compensation is sought, the preponderance of the evidence is against this claim, and hence the benefit-of-the-doubt doctrine does not apply.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.3, 4.7 (2015).

Extraschedular Consideration

The Board has considered whether an extraschedular evaluation is warranted for the Veteran's disabilities.  In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321 (2015).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disabilities with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  When the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step-a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Id. 

Turning to the first step of the extraschedular analysis, the Board finds that the symptomatology and impairments caused by the Veteran's disabilities are specifically contemplated by the schedular rating criteria and no referral for extraschedular consideration is required.  The schedular rating criteria for each of the Veteran's disabilities specifically provides for disability ratings based on a combination of history, symptoms, and clinical findings.  The schedular rating criteria for the Veteran's bilateral knee disabilities specifically provide for ratings based on limitation of motion, including due to pain and other orthopedic factors. See 38 C.F.R. §§ 4.40, 4.45, 4.59; see also DeLuca. 

The Veteran's right and left knee disabilities have been manifested by painful motion of the with normal extension, with flexion, at worst, to 120 degrees, without lateral instability or recurrent subluxation, but with dislocation of the semilunar cartilage accompanied by frequent episodes of "locking," pain, and effusion into the joint.

A comparison between the level of severity and symptomatology of the Veteran's disabilities as discussed above, with the established criteria found in the rating schedule shows that the rating criteria reasonably describes the Veteran's disability level and symptomatology. 

The schedule is intended to compensate for average impairments in earning capacity resulting from service-connected disability in civil occupations. 
38 U.S.C.A. § 1155.  "Generally, the degrees of disability specified [in the rating schedule] are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability."  38 C.F.R. § 4.1.  In this case, the problems reported by the 
Veteran are specifically contemplated by the criteria discussed above, including the effect on his daily life. In the absence of exceptional factors associated with the Veteran's knee and elbow disabilities, the Board finds that the criteria for submission for assignment of an extraschedular rating pursuant to 38 C.F.R. 
§ 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

Further, according to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be entitled to "consideration [under 38 C.F.R. § 3.321(b)] for referral for an extra-schedular evaluation based on multiple disabilities, the combined effect of which is exceptional and not captured by schedular evaluations."  Referral for an extraschedular rating under 38 C.F.R. § 3.321(b) is to be considered based upon either a single service-connected disability or upon the "combined effect" of multiple service-connected disabilities when the "collective impact" or "compounding negative effects" of the service-connected disabilities, when such presents disability not adequately captured by the schedular ratings for the service-connected disabilities.  

In this case, the Veteran has not asserted, and the evidence of record has not suggested, any such combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate.  In this case, there is neither allegation nor indication that the collective impact or combined effect of more than one service-connected disability presents an exceptional or unusual disability picture to render inadequate the schedular rating criteria.  

TDIU

The Veteran has claimed that he cannot work due to his service-connected disabilities.  See June 2012 VA Form 21-4138.  He also alluded to this in the course of his June 2013 hearing conducted by the undersigned.  The Board has therefore added a TDIU claim to page 1.  See Rice v. Shinseki, 22 Vet. App. 447, 453-455 (2009).

VA will grant a total rating for compensation purposes based on unemployability when the evidence shows that the Veteran is precluded, by reason of service-connected disabilities, from obtaining and maintaining any form of gainful employment consistent with his or her education and occupational experience. 
38 C.F.R. §§ 3.340, 3.341, 4.16.  Under the applicable regulations, benefits based on individual unemployability are granted only when it is established that the service-connected disabilities are so severe, standing alone, as to prevent the retaining of gainful employment.  Under 38 C.F.R. § 4.16, if there is only one such disability, it must be rated at least 60 percent disabling to qualify for benefits based on individual unemployability.  If there are two or more such disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).

Where these percentage requirements are not met, entitlement to benefits on an extraschedular basis may be considered when the Veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities, and consideration is given to the Veteran's background including his or her employment and educational history.  38 C.F.R. §4.16(b).  The Board does not have the authority to assign an extraschedular total disability rating for compensation purposes based on individual unemployability in the first instance. Bowling v. Principi, 15 Vet. App. 1 (2001).  In determining whether unemployability exists, consideration may be given to the Veteran's level of education, special training, and previous work experience, but it may not be given to his or her age or to any impairment caused by nonservice-connected disabilities. 38 C.F.R. §§ 3.341, 4.16, 4.19.

In this case, the Board notes that the Veteran is service connected for depressive disorder, rated as 30 percent disabling; right knee patellofemoral osteoarthritis, rated as 10 percent disabling; left knee patellofemoral osteoarthritis, rated as 10 percent disabling; and left shoulder bursitis, rated as 10 percent disabling.  The Veteran's combined rating is 50 percent; therefore, his service-connected disabilities do not meet the percentage rating standards for TDIU.  38 C.F.R. 
§ 4.16(a).  As such, the Board finds that entitlement to a TDIU is not warranted on a schedular basis.

Nevertheless, the Board must consider whether the evidence warrants referral to the Director of Compensation Service for entitlement to a total disability rating for compensation purposes based on individual unemployability on an extraschedular basis under the provisions of 38 C.F.R. §4.16(b).  See Bowling, 15 Vet. App. at 6.  The sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough; the ultimate question is whether the Veteran is capable of performing the physical and mental acts required by employment, not whether he or she can find employment.  Van Hoose v. Brown, 4 Vet. App. 361 (1993).
Upon review of all the evidence of record, both lay and medical, the Board finds that referral for an extraschedular consideration of a TDIU is not warranted.  The evidence shows that the Veteran worked as a nurse and retired in October 2010 based on medical retirement due to knee, low back, and neck pain.  In a November 2013 VA Form 21-8940 (Application for Increased Compensation Based on Unemployability), the Veteran indicated that, as of February 2011, he was prevented from securing or following any substantially gainful employment as a result of his psychiatric disability.  He again indicated that he last worked in 2010 as a nurse.   

Office of Personnel Management statements dated in February 2011, note that the Veteran was found disabled due to his "mental conditions" and that his application for disability retirement had been approved.  However, these statements do not identify the specific mental conditions that were found to cause disability.  

Records from the Social Security Administration show that the Veteran was found disabled by the Social Security Administration based on a back disorder and psoriatic arthritis (non-service connected disabilities).  

In a February 2014 VA psychiatric examination, the Veteran's symptoms were found to cause occupational impairment due to mild or transient symptoms which were noted to decrease work efficiency and his ability to perform occupational tasks only during periods of significant stress.  The Veteran reported medically retiring from his job at a VA Medical Center because of pain associated with his knees, back, and neck. 

The August 2014 VA examiner who evaluated the Veteran for his bilateral knee and shoulder disabilities, indicated that those disabilities did not impact the Veteran's ability to work.  

VA treatment records show that the Veteran has been followed by the rheumatology department.  Rheumatology records show that the Veteran has been diagnosed with psoriatic arthritis, fibromyalgia, osteoarthritis of the cervical and lumbar spine, and right elbow symptoms and signs consistent with medial epicondylitis.  VA treatment records also note complaints of knee and should pain, but do not show an inability to work solely based on the service-connected disabilities.  These records are also negative for any hospitalizations due to the Veteran's knees, left shoulder, or depressive disorder disabilities.

In conclusion, the Veteran's overall disability rating does not meet the criteria for a schedular assignment of a TDIU, and the weight of the evidence does not indicate that the Veteran is rendered unable to obtain and maintain substantially gainful employment due to solely to the effects of his service-connected disabilities, so as to require referral to the Director of Compensation Service for extraschedular consideration.  As a preponderance of the evidence is against the Veteran's claim, the benefit of the doubt doctrine is inapplicable, and his claim of entitlement to a TDIU must be denied.  See 38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 4.3 (2015); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

An increased rating in excess of 10 percent for service-connected left knee patellofemoral osteoarthritis is denied.

An increased rating in excess of 10 percent for service-connected right knee patellofemoral osteoarthritis is denied.


A total disability rating based on individual unemployability is denied. 




______________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


